Citation Nr: 0505363	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from February 15, 
1945 to February 6, 1946, and Regular Philippine Army service 
from February 7, 1946 to February 14, 1946.  The veteran died 
in October 1985; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the veteran's death, finding that the appellant 
had not submitted new and material evidence to reopen her 
claim.  In May 2002, the appellant testified at an RO 
hearing.  The appellant requested another RO hearing in May 
2003 and September 2003, but later withdrew these requests.


FINDINGS OF FACT

1.  In February 1998, the RO denied the claim of service 
connection for cause of death on the basis that there was no 
evidence that the cause of the veteran's death was related to 
service.

2.  Evidence received since the final February 1998 RO 
decision is cumulative and redundant and not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for cause of 
death.


CONCLUSIONS OF LAW

1.  The February 1998 RO decision denying the claim of 
service connection for cause of death is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the February 1998 RO 
decision is not new and material, and the claim of service 
connection for cause of death remains closed.   38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  


I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a June 2001 VA letter, which is prior 
to the December 2001 rating decision.  The RO notified the 
appellant again in October 2003.

The RO notified the appellant of the responsibilities of VA 
and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain service 
medical records or any other relevant records in the custody 
of a federal agency, including VA hospital records or Social 
Security Administration records.  The RO notified the veteran 
that it was her responsibility to submit or identify any 
relevant private or local government records, including 
documents showing her marriage to the veteran and any medical 
records showing treatment for the cause of death in service 
or within one year from discharge.  The RO also notified the 
appellant of her responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could obtain the records 
for her.  

The RO notified the appellant why she was not entitled to 
service connection for cause of death based on new and 
material evidence in December 2001, May 2002, and April 2003 
rating decisions, the September 2003 statement of the case, 
and the October 2003 supplemental statement of the case.  The 
RO notified the appellant of the laws and regulations 
pertaining to service connection based on new and material 
evidence and provided a detailed explanation why the evidence 
submitted by the appellant was not new and material and 
resulted in the service connection claim remaining closed. 

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim for service connection 
based on new and material evidence; was notified of the 
respective responsibilities of VA and herself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence she had to the 
RO.  Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, an April 1984 marriage license, November 1985 and 
June 2001 death certificates, clinical summary and medical 
certificates dated in December 1984, October 1997, October 
2001, and March 2003, and a joint affidavit submitted by two 
lay witnesses.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical opinion is necessary when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence, which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

While the record shows the veteran died of cerebrovascular 
accident and/or hypertension, as discussed below, there is no 
evidence that this condition was incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the appellant be 
afforded a medical opinion regarding this matter.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide a medical examination absent a showing of 
a causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
medical opinion would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

In May 1997, the appellant filed a claim alleging entitlement 
to service connection for cause of the veteran's death.  
Evidence considered at that time included the veteran's 
February 1946 discharge examination report, an Affidavit for 
Philippine Army Personnel, a November 1985 death certificate 
from the local municipality, a DARC Form showing dates of 
service, a February 1997 correspondence from the appellant, 
and an October 1997 private medical certificate.  

The February 1946 discharge report of physical examination 
shows that the veteran's blood pressure was 114/72, and his 
neurological and cardiovascular systems were normal.  The 
Affidavit for Philippine Army Personnel and DARC Form show 
the veteran's dates of service, that he went through basic 
training, and that his unit was assigned as perimeter guard, 
and sometimes sent out for patrol.  The death certificate 
shows the veteran died in October 1985 from a cerebrovascular 
accident.  The appellant submitted correspondence in February 
1997, in which she asserted that the veteran's death was due 
to an ailment incurred immediately after service.  The 
October 1997 medical certificate shows the veteran was 
admitted to the hospital between December 25, 1984 and 
December 28, 1984 and was treated for cerebrovascular 
accident, asthma, and heart ailment.  

The RO denied the appellant's service connection claim for 
cause of death in February 1998.  In March 1998, the 
appellant was notified of this decision and her appellate 
rights.  The appellant submitted an April 1998 letter listing 
the veteran's cause of death and asserting that he was 
diagnosed with cerebrovascular accident within one year of 
discharge from service.  In an August 1998 VA letter, the RO 
continued its denial of the appellant's claim because the 
evidence failed to show that the veteran's death was due to a 
service-connected injury or disease.  The appellant did not 
file a timely appeal and the RO's February 1998 decision 
became final.  38 U.S.C.A. § 7105.  

In January 2001, the appellant filed an application to reopen 
her service-connection claim for cause of the veteran's 
death.  Evidence submitted since that time includes another 
copy of the October 1997 medical certificate, another death 
certificate from a Catholic priest, this time listing 
hypertension rather than cerebrovascular accident as the 
cause of death, an April 1984 marriage certificate, two 
additional medical certificates dated in October 2001 and 
March 2003, a December 1984 clinical summary, and a June 2002 
Joint Affidavit.  In May 2002, the appellant testified at an 
RO hearing.  The appellant also participated in an informal 
conference at the RO in October 2003.

Although the February 1998 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the appellant's 
application to reopen was filed in January 2001, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board finds that the evidence submitted by the appellant 
after the final RO decision is not new and material according 
to the applicable regulatory standards.  

The October 1997 medical certificate is merely a copy of the 
same document previously submitted.  Furthermore, the October 
2001 and March 2003 medical certificates essentially show the 
same thing as the October 1997 medical certificate: that the 
veteran was treated in a hospital from December 25, 1984 to 
December 28, 1984 for cerebral vascular accident, asthma, and 
heart ailment.  The October 2001 medical certificate notes 
that the veteran's records were damaged in a 1990 earthquake; 
and the March 2003 medical certificate shows the veteran also 
was treated for pulmonary tuberculosis.  The December 1984 
clinical summary also shows the same treatment history.  The 
veteran reportedly stayed in the hospital from December 25, 
1984 to December 28, 1984, underwent treatment and hydration 
and went home recovered.  The chief complaint noted was 
difficulty breathing accompanied by fever and cough.  The 
diagnosis was pulmonary tuberculosis and bronchial asthma.  
The October 2001 and March 2003 medical certificates and 
December 1984 clinical summary are not considered new and 
material as this evidence essentially was of record at the 
time of the RO's previous decision.  Moreover, any nuances 
reported in these clinical findings are not so significant as 
to be necessary to fairly decide whether the veteran's cause 
of death is related to service.

The record also previously included a death certificate, 
although the Board notes that the death certificate from the 
Catholic priest submitted after the RO decision shows 
hypertension rather than cerebrovascular accident as the 
cause of death.  Although the death certificate from the 
Catholic priest might be considered new evidence in that it 
shows a different cause of death, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  If anything, the death certificate 
would serve as evidence against the claim by putting into 
dispute the veteran's cause of death.  

The April 1984 marriage certificate also is not new and 
material.  While marriage to the appellant is an important 
factor in determining whether the appellant is eligible for 
death benefits, it does not address whether or not the 
veteran's cause of death is related to service.  

Last, the lay evidence submitted by the veteran is not new 
and material.  In the June 2002 affidavit, two individuals 
stated that they served with the veteran in the military and 
knew that he suffered from heart ailment, asthma, and 
hypertension since his discharge from service until his 
death.  Moreover, in the May 2002 RO hearing and October 2003 
informal conference, the appellant stated that the veteran 
was sick after discharge from military service but did not 
seek medical treatment until December 1984.  The affidavit, 
hearing testimony, and informal conference report is new 
evidence in that these statements were not previously of 
record.  This evidence, however, is not material as these are 
unverified statements by lay witnesses and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  While the veteran's former 
comrades and his wife are competent to testify to that which 
they can observe or know, they are not qualified to offer 
medical opinions regarding whether the veteran's cause of 
death is related to his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 (a)(2).  

In sum, the Board finds that the evidence submitted is not 
new and material and the appellant's service connection claim 
for cause of death remains closed. 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §  3.156.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for cause of death and 
entitlement to service connection for cause of death is 
denied.




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


